--------------------------------------------------------------------------------

Exhibit 10.1
 
Signal Nutrition LLC
247 Kemp Ave.
Fair Haven, NJ 07704


July 27, 2010


PacificHealth Laboratories
100 Matawan Rd
Matawan, NJ 07747


Based upon your input I have set forth terms of a consulting agreement.


 
I.
Parties

 
a.
This consulting agreement is between PacificHealth Laboratories and Signal
Nutrition LLC



 
II.
Responsibilities of Signal Nutrition, LLC



 
a.
Science

 
i.
Develop a cohesive scientific posture for the sales group using new and existing
studies

 
ii.
Work with outside researchers to set up new studies that will support and extend
the benefits of PHLI’s line of endurance products

 
iii.
Design, solicit and review study protocols to be conducted by outside
investigators

 
iv.
Analyze any existing research that can be submitted for publication and used in
marketing and sales efforts

 
v.
Assist in getting studies published

 
vi.
Liaison with potential licensees for PHLI technology



 
b.
Marketing/Communications

 
i.
Analyze existing sales data and tactics

 
ii.
Formulate strategies that can help re-establish PHLI as a leader  in sports
nutrition

 
iii.
Draft a 2011 marketing plan based upon product and corporate goals

 
iv.
Based upon approved marketing strategy, develop a detailed communication plan
that includes elements, tactics, budget and timing.

 
v.
Manage outside creative group to develop creative elements to implement plan
including ads, consumer, and trade brochures



 
c.
New products

 
i.
Develop multiple new product concepts that complement existing endurance line
and develop specific sales, marketing and science strategies to launch such
products

 
ii.
Work with outside formulators to develop commercially viable products

 
 
 

--------------------------------------------------------------------------------

 
 
 
d.
Other

 
i.
Author articles as requested for submission to specialty sports journals

 
ii.
Give lectures and talks as requested to consumers and trade on endurance
nutrition



 
III.
Time Requirement

 
a.
It is estimated that Signal Nutrition would spend 80 hours per month in
execution of this agreement



 
IV.
Compensation

 
a.
PacificHealth Laboratories will pay Signal Nutrition a monthly fee $11,000 on
the first of every month, commencing on September 1, 2010.

 
b.
Additionally, PacificHealth Laboratories will pay any travel expenses for travel
requested and approved by PacificHealth Laboratories

 
c.
After 6 months, both parties will review the monthly fee and, if necessary, make
any adjustments based on future anticipated activity.



 
V.
Term

 
a.
Subject to Article VI below, this agreement will run for 6 months starting on
August 1, 2010 with the option to renew for an additional 6 months.



 
VI.
Termination

 
a.
This agreement can be terminated by either party on 15 days notice.
PacificHealth Laboratories will be responsible for paying any fees or approved
travel expenses thru the date of termination





 

    Sincerely,                  
 
 
/s/ Robert Portman       Dr. Robert Portman  


Agreed to
 
 

/s/ Fred Duffner   Fred Duffner   CEO   PacificHealth Laboratories  